J-S31002-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
 ANTONIO HAMMOND                          :
                                          :
                                          :
                    Appellant             :   No. 1931 MDA 2019

    Appeal from the Judgment of Sentence Entered November 4, 2019
   In the Court of Common Pleas of Dauphin County Criminal Division at
                     No(s): CP-22-CR-0000602-2019


BEFORE: BOWES, J., DUBOW, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY BOWES, J.:                        FILED DECEMBER 08, 2020

      Antonio Hammond appeals from his November 4, 2019 judgment of

sentence imposed after a jury found him guilty of escape, access device fraud,

and theft of lost property. Appellant’s counsel, Michael Aegbuniwe, Esquire,

has filed a petition to withdraw pursuant to the legal framework of Anders v.

California, 386 U.S. 738 (1967) and Commonwealth v. Santiago, 978 A.2d

349 (Pa. 2009). Following remand to permit Attorney Aegbuniwe to file an

appropriate brief, we affirm Appellant’s judgment of sentence and grant

counsel’s renewed application to withdraw.

      Appellant’s underlying conviction stems from a number of fraudulent

purchases that he made using a misappropriated credit card. On December

23, 2018, Appellant obtained the credit card after a patron mistakenly left it

at the Applebee’s where he and his girlfriend, Jenifer Slaughter (collectively,

the “Defendants”), worked as servers. Thereafter, the Defendants went on a
J-S31002-20



spending spree at various stores and merchants in the area of the Harrisburg

Mall. The credit card owner reported the unauthorized charges to the Swatara

Township Police Department.

      Detective James Moyer reviewed surveillance footage of the purchases

taken from multiple stores, wherein the Defendants were readily identifiable.

On December 29, 2018, Detective Moyer proceeded to the Applebees where

the Defendants worked. He recognized both parties from the aforementioned

surveillance footage, and advised the Defendants that they were under arrest

based on the contents of the security videos.       Contemporaneously, Officer

Brett DeGroat responded to the scene in a marked vehicle to assist in placing

the Defendants in physical custody.

      Immediately after Officer DeGroat arrived, Detective Moyer seized

Appellant’s arm and explicitly advised him that he was under arrest and was

not free to leave. However, Appellant refused to cooperate. Instead, he broke

free from Detective Moyer and fled on foot.          After a chase that lasted

approximately one-quarter of one mile, Appellant was taken into physical

custody without further incident. See N.T. Trial, 12/12/19, at 77-79, 101-02.

      Appellant was convicted at a jury trial of the above-referenced offenses.

In addition to various restitution assessments and fines, Appellant was

sentenced to an aggregate term of twenty-one to forty-eight months of

incarceration. Appellant filed a timely notice of appeal. The trial court directed

Appellant to file a concise statement of errors pursuant to Pa.R.A.P. 1925(b),




                                      -2-
J-S31002-20



and Appellant timely filed a one-issue statement challenging the sufficiency of

the Commonwealth’s evidence with respect to escape.

        Thereafter, Attorney Aegbuniwe was appointed to take over Appellant’s

case.    Counsel elected to file an application to withdraw averring that

Appellant’s potential claims on appeal were wholly frivolous pursuant to

Anders. On July 31, 2020, we filed a judgment order remanding this case to

the trial court. See Commonwealth v. Hammond, 2020 WL 4384227, at

*2 (Pa.Super. July 31, 2020). Specifically, we concluded that the first Anders

brief filed by Attorney Aegbuniwe did not “include any discussion or

justification of counsel’s conclusion that Appellant’s claims are wholly

frivolous,” and was therefore deficient. Id. Accordingly, we remanded the

case for the filing of a compliant brief.

        On September 15, 2020, Attorney Aegbuniwe filed a revised Anders

brief containing an appropriate discussion of Appellant’s case and a renewed

application to withdraw.    On October 13, 2020, the Commonwealth filed a

letter stating its intent not to file any further response.

        On October 20, 2020, we filed an order noting that our review of the

certified record “cannot adequately confirm that Appellant has properly

received a copy of the application to withdraw and brief filed in his case[.]”

Order, 10/20/20, at 1.       Therefore, we provided Attorney Aegbuniwe an

additional two weeks in which to serve Appellant with the necessary

documents and file proof of his compliance. Id. at 2.




                                       -3-
J-S31002-20



      On October 30, 2020, Attorney Aegbuniwe filed a response that

included, inter alia, a United States Postal Service certified mail receipt,

indicating that the aforementioned documents were delivered to Appellant on

October 26, 2020. Moreover, Attorney Aegbuniwe also informed Appellant

that he could respond to counsel’s Anders filings within thirty days. Appellant

did not file a response.

      Counsel’s revised Anders brief raises a single issue: “Whether there is

a non[-]frivolous issue regarding the sufficiency of the evidence to support

that Appellant was not under official detention, as is required for a conviction

of escape[?]” Revised Anders brief at 8. Ultimately, counsel concludes that

this issue is frivolous. Id. at 17-20 (“[A] jury could have reasonably found

that Appellant was under official detention and that a reasonable person would

not have felt free to leave.”) (citing Commonwealth v. Stewart, 648 A.2d

797, 798-99 (Pa.Super. 1994)).

      Before we address the merits of this appeal, we must determine whether

counsel has complied with the technical procedures provided in Anders and

its progeny.    See Commonwealth v. Yorgey, 188 A.3d 1190, 1195

(Pa.Super. 2018) (en banc).     Counsel seeking to withdraw under Anders

must: (1) file a petition to withdraw stating that he or she has made a

conscientious examination of the record and determined that the appeal would

be frivolous; (2) file an Anders brief setting forth “issues that might arguably

support the appeal along with any other issues necessary for the effective

appellate presentation thereof;” (3) provide a copy of the Anders petition and

                                     -4-
J-S31002-20



brief to the defendant; and (4) advise the defendant of their right to “retain

new counsel, proceed pro se or raise any additional points worthy of this

Court’s attention.”   Commonwealth v. Flowers, 113 A.3d 1246, 1248

(Pa.Super. 2015).

      At a minimum, an Anders brief must: (1) provide a summary of the

procedural history and facts, with citations to the record; (2) refer to anything

in the record that counsel believes arguably supports the appeal; (3) set forth

counsel’s conclusion that the appeal is frivolous; and (4) state counsel’s

reasons for so concluding. See Commonwealth v. Yorgey, 188 A.3d 1190,

1196 (Pa.Super. 2018) (en banc) (citing Santiago, supra at 361).               In

particular, the brief “should articulate the relevant facts of record, controlling

case law, and/or statutes on point that have led to the conclusion that the

appeal is frivolous.” Id.

      Following remand and the entry of our October 20, 2020 order, we

discern that counsel has adequately satisfied the technical requirements of

Anders. On September 15, 2020, counsel filed an Anders-compliant petition

to withdraw and brief. Additionally, counsel has served a copy of the petition

and brief upon Appellant. Contemporaneously, counsel also forwarded a letter

to Appellant advising him of his rights to retain new counsel, proceed pro se

or raise additional points with this Court.

      Counsel’s revised Anders brief is also compliant with the technical

requirements of Santiago.         Specifically, the revised brief adequately

summarizes the relevant factual and procedural history of this case, and refers

                                      -5-
J-S31002-20



to the portions of the record that fail to support Appellant’s issue with

persuasive citations and discussion of pertinent case law.      Accordingly, we

now proceed “‘to make a full examination of the proceedings and make an

independent judgment to decide whether the appeal is in fact wholly

frivolous.’” Flowers, supra at 1249 (quoting Santiago, supra at 354 n.5).

      The only potential appellate issue discussed in counsel’s Anders brief

concerns the sufficiency of the evidence underlying Appellant’s conviction for

escape at 18 Pa.C.S. § 5121(a) (“A person commits an offense if he unlawfully

removes himself from official detention . . . .”). As used in this section, the

phrase “official detention” has been defined to include being placed under

arrest. See 18 Pa.C.S. § 5121(e). Consistent with this definition, this Court

has construed the crime of escape to be applicable in certain situations where

law enforcement has made a “show of authority,” but has not yet taken a

defendant into physical custody. See Commonwealth v. Stewart, 648 A.2d

797, 798 (Pa.Super. 1994) (“It is not necessary that the suspect be physically

restricted by bars, handcuffs, or locked doors.     Escape encompasses more

than the traditional notion of a person scaling a prison wall.”).

      Specifically, this Court has held that the determination of whether a

defendant was subjected to an official detention by law enforcement requires

an objective examination of the surrounding circumstances:

      Not all interactions between the police and citizens involve seizure
      of persons. Only when the police have restrained the liberty
      of a person by show of authority or physical force may we
      conclude that a seizure has occurred. “An evaluation as to
      whether a seizure has occurred must be viewed in the light of all

                                      -6-
J-S31002-20


      the circumstances and whether a reasonable person would
      have believed he or she was free to leave.”

Commonwealth v. Woody, 939 A.2d 359, 363 (Pa.Super. 2007) (quoting

Stewart, supra at 629-30) (emphasis added)).

      Our holding in Stewart is particularly instructive on this inquiry. In that

case, this Court concluded that Stewart was subjected to an official detention

for the purposes of § 5121, when an officer approached Stewart’s stopped

vehicle with his weapon drawn and instructed him to turn off the ignition and

place his hands on the dashboard.        Stewart, supra at 797-98.         Stewart

disregarded this instruction, fled from his vehicle on foot, and was

apprehended following a brief footchase. He was charged and convicted of,

inter alia, escape.    On appeal to this Court, he argued that he was never

subject to an official detention under § 5121.

      We rejected Stewart’s argument, and affirmed his judgment of

sentence. Id. at 798-99 (holding that the above-described “show of authority

was sufficient to place Stewart in official detention as described in 18 Pa.C.S.

§ 5121”). Subsequent holdings have affirmed Stewart for the proposition

that an official detention may exist where “there existed a momentary period

in which the officer was able to demonstrate a show of authority to the

appellant[.]” Woody, supra at 362-63.

      At   trial,   Detective   Moyer   and   Officer   DeGroat   collectively   and

consistently testified that Detective Moyer: (1) informed Appellant that he was

under arrest; and (2) attempted to place him in physical custody. See N.T.

Trial, 12/12/19, at 77-79, 101-02. Under the circumstances of this case, we

                                        -7-
J-S31002-20



believe that Detective Moyers’s actions were a sufficient “show of authority,”

such that a reasonable person would have believed that they were not free to

leave.   Accord Stewart, supra at 797-98.          Accordingly, we agree with

counsel’s conclusion that any challenge to the sufficiency of the evidence on

these grounds would be meritless.

      Moreover, our “simple review of the record to ascertain if there appear

on its face to be arguably meritorious issues that counsel, intentionally or not,

missed or misstated[,]” has uncovered no additional potential issues.

Commonwealth v. Dempster, 187 A.3d 266, 272 (Pa.Super. 2018) (en

banc). Therefore, we affirm Appellant’s sentence and grant counsel’s petition

to withdraw pursuant to Anders.

      Petition of Michael Aegbuniwe, Esquire, to withdraw granted. Judgment

of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/8/2020




                                      -8-